Case 1:21-cv-00525-TWP-DLP Document 1 Filed 03/05/21 Page 1 of 6 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 CHRISTINA M. WHITE,                              )
                                                  )
                        Plaintiff,                )
                                                  ) CASE NO.: 1:21-cv-525
        v.                                        )
                                                  )
 WALMART, INC. and WAL-MART                       )
 STORES EAST, LP d/b/a WAL-MART                   )
 SUPERCENTER,                                     )

                        Defendants.


                                     NOTICE OF REMOVAL

       TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES DISTRICT
       COURT FOR THE SOUTHERN DISTRICT OF INDIANA.

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332, 1441, and 1446, removing

parties WALMART, INC. and WAL-MART STORES EAST, LP d/b/a WAL-MART

SUPERCENTER (“Defendants”), by counsel, hereby file this Notice of Removal to remove the

above-entitled action to this Court based upon the following supporting grounds. Defendants,

appearing solely for the purpose of this removal, and for no other purpose, and preserving all other

defenses available to them, state as follows:

                                                VENUE

       1.      Removal to the Southern District of Indiana, Indianapolis Division, is appropriate

pursuant to 28 U.S.C. § 1441(a), because the Southern District of Indiana, Indianapolis Division,

embraces Hamilton County, where the action was pending prior to the filing of this Notice of

Removal.
Case 1:21-cv-00525-TWP-DLP Document 1 Filed 03/05/21 Page 2 of 6 PageID #: 2




                                   REMOVAL IS TIMELY

          2.   On February 4, 2021, Walmart, Inc. and Wal-Mart Stores East d/b/a Wal-Mart

Supercenter were served with the Summons and Complaint in this matter at the offices of their

registered agent for service of process in Indiana, CT Corporation System. Therefore, removal is

timely under 28 U.S.C. § 1446(b)(1).

                                STATE COURT PROCEEDINGS

          3.   On February 2, 2021, Plaintiff Christina M. White (hereinafter “Plaintiff”) filed her

Summons, Complaint and Appearance in the above-entitled action against Defendants in the

Hamilton County Superior Court in the State of Indiana, Cause No. 29D01-2102-CT-000706, and

it is now pending therein.

          4.   On February 10, 2021, Plaintiff filed affidavits of service of process on each

Defendant.

          5.   On February 11, 2021, Defendants filed their Attorney Appearance, Jury Demand,

and Motion for Enlargement of Time in the Hamilton County Superior Court in the above-entitled

action.

          6.   On February 11, 2021, the Hamilton County Superior Court issued an Order

Granting Defendants’ Motion for Enlargement of Time.

          7.   On February 12, 2021, the Hamilton County Superior Court issued an Order setting

the matter for a telephonic attorney conference on July 6, 2021.

          8.   No further proceedings have been had in the Hamilton County Superior Court.

          9.   Pursuant to S.D. Ind. L.R. 81-2(d), Defendants assert that there are no state court

motions that remain pending at the time of this Notice of Removal.
Case 1:21-cv-00525-TWP-DLP Document 1 Filed 03/05/21 Page 3 of 6 PageID #: 3




                             DIVERSITY JURISDICTION EXISTS

       10.      This is a civil action that falls within the Court’s original jurisdiction under 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship under

28 U.S.C. §§ 1441 and 1446.

       11.      Plaintiff is a citizen of the State of Indiana.

       12.      Walmart, Inc. is an improper Defendant. The correct Defendant is Walmart Stores

East, LP, which is already named in this suit. However, for purposes of this Notice of Removal,

Walmart, Inc. is a Delaware corporation with its principal place of business in Arkansas. Thus, for

purposes of diversity jurisdiction, Walmart, Inc. is a citizen of Delaware and Arkansas, and not of

Indiana.

       13.      The citizenship of unincorporated associations such as Defendant is “the citizenship

of all the limited partners, as well as of the general partner.” Hart v. Terminex Int’l, 336 F.3d 541,

542 (7th Cir. 2003); see also Hicklin Engineering, L.C. v. R.J. Bartell, 439 F.3d 346-347-48 (7th

Cir. 2006) (the citizenship of a limited liability company is that of its members). “[T]he citizenship

of unincorporated associations must be traced through however many layers of partners or

members there may be. Hart, 336 F.3d at 543. The “layers” of Defendant Walmart Stores East,

LP’s partners and members in this matter can be traced as follows:

       a. Defendant Wal-Mart Stores East, LP is a Delaware Limited Partnership.

       b. The sole general partner of Wal-Mart Stores East, LP is WSE Management, LLC, a

             Delaware Limited Liability Company.

       c. The sole limited partner of Wal-Mart Stores East, LP is WSE Investment, LLC, a

             Delaware Limited Liability Company.
Case 1:21-cv-00525-TWP-DLP Document 1 Filed 03/05/21 Page 4 of 6 PageID #: 4




       d. Wal-Mart Stores East, LP has no partners other than WSE Management, LLC and WSE

             Investment, LLC.

       e. The sole member of both WSE Management, LLC and WSE Investment, LLC is Wal-

             Mart Stores East, LLC.

       f. Wal-Mart Stores East, LLC (f/k/a Wal-Mart Stores East, Inc.) is an Arkansas Limited

             Liability Company.

       g. Wal-Mart Stores East, LLC (f/k/a Wal-Mart Stores East, Inc.) has a single member:

             Wal-Mart Stores, Inc.

       h. Wal-Mart Stores, Inc. is a corporation organized under the laws of Delaware.

       i. The principal place of business of all entities referenced above is the State of Arkansas.

       14.      There is complete diversity of citizenship between the parties named in this case.

       15.      Plaintiff’s Complaint does not demand a specific sum of monetary damages. The

State of Indiana does not permit a demand for a specific sum. Therefore, this Notice of Removal

states that the monetary value of the amount in controversy exceeds $75,000, exclusive of interest

and costs, based upon the following:

       a. Plaintiff alleges she suffered and continues to suffer “substantial injuries” as an alleged

             result of the incident forming the basis of her Complaint. (Compl. ¶ 7.)

       b. Plaintiff alleges she has suffering physical injuries which have resulted in past, present,

             and future medical expenses, pain and suffering, lost wages and loss of enjoyment of

             life. (Compl. ¶ 14.)

       c. Plaintiff underwent surgery, injections, and is believed to still be treating for the

             claimed injuries.
Case 1:21-cv-00525-TWP-DLP Document 1 Filed 03/05/21 Page 5 of 6 PageID #: 5




       d. Plaintiff’s counsel has itemized medical bills of over $86,000 which are allegedly

             related to the injuries sustained in this incident, and the last demand from opposing

             counsel significantly exceeds the amount required to fulfill the amount in controversy

             requirement for diversity jurisdiction.

       16.      Based upon the injuries and damages alleged, Plaintiff seeks recovery in excess of

$75,000 exclusive of interest and costs, the value to Plaintiff of the relief sought in the Complaint

exceeds $75,000 exclusive of interest and costs, and/or the amount in controversy exceeds $75,000

exclusive of interest and costs.

       17.      Therefore, this state court action is properly removed to this Court in accordance

with 28 U.S.C. §§ 1441 and 1446 because: (1) this action is a civil action pending within the

jurisdiction of the United States District Court for the Southern District of Indiana, Indianapolis

Division; (2) this action is between citizens of different States; (3) the amount in controversy

exceeds $75,000 exclusive of interest and costs.

                                STATUTORY REQUIREMENTS

       18.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81-2(a), a copy of the entire state

court file is attached and includes the State Court Record as of the date of this Notice of Removal.

       19.      Pursuant to S.D. Ind. L.R. 81-2(c), a copy of the operative Complaint is also

attached hereto as a separate Exhibit to this Notice of Removal.

       20.      A copy of this Notice of Removal has been filed in the Hamilton County Superior

Court and Plaintiff has been served with both this Notice of Removal and the Notice of Filing

Notice of Removal.

       WHEREFORE, removing party WAL-MART STORES EAST, LP, by counsel,

respectfully requests that the above-entitled action be removed from the Johnson County Superior
Case 1:21-cv-00525-TWP-DLP Document 1 Filed 03/05/21 Page 6 of 6 PageID #: 6




Court to the United States District Court for the Southern District of Indiana, Indianapolis

Division.


                                            Respectfully submitted:

                                            LEWIS WAGNER, LLP

                                     By:    /s/ Katherine S. Strawbridge
                                            Katherine S. Strawbridge (30123-49)
                                            Aleksandar Djuricic (36136-29)
                                            Counsel for Walmart, Inc., and Wal-Mart Stores
                                            East, LP d/b/a Wal-Mart Supercenter


                                CERTIFICATE OF SERVICE

        I hereby certify that on March 5, 2021, a copy of the foregoing was filed electronically.
Service of this filing will be made on all ECF-registered counsel by operation of the court’s
electronic filing system. Parties may access this filing through the court’s system.

       Laurie D. Johnson
       Eric J. Benner
       BOJE, BENNER, BECKER, MARKOVICH, HIXSON, LLP
       1312 Maple Avenue
       Noblesville, IN 46060
       ljohnson@hamiltoncountylawyers.com
       ebenner@hamiltoncountylawyers.com

                                                    /s/ Katherine S. Strawbridge
                                                    KATHERINE S. STRAWBRIDGE


LEWIS WAGNER, LLP
501 Indiana Avenue, Suite 200
Indianapolis, IN 46204
(317) 237-0500
kstrawbridge@lewiswagner.com
adjuricic@lewiswagner.com
